Citation Nr: 0528861	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1951 to 
September 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in March 2004.  


FINDING OF FACT

Bilateral hearing loss disability was not manifested during 
the veteran's active duty or for many years thereafter, nor 
is any current bilateral hearing loss disability otherwise 
related to such service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in or aggravated by such 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself. The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2002, which was prior to the 
August 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional pertinent evidence has been identified 
by the claimant and he signed a statement stating he had no 
further evidence in August 2005.  

The veteran was afforded VA examinations in May 2002 and 
2003. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his March 2002 appeal, the veteran claimed that his 
hearing problems started in 1952 or 1953 due to service 
because he was a hot case-man assigned to 3 inch and 50 cal. 
Naval guns and was required to remove the hot cartridge 
cases.  He also mentioned in his September 2003 notice of 
disagreement that he has suffered with ear problems since 
getting out of the service due to rapid fire and he couldn't 
hear anything for a period of time.  In his September 1951 
enlistment exam, the veteran reported ear trouble and the 
examiner noted depressed scars on the right eardrum. However, 
the veteran's hearing test was 15/15 and showed no 
abnormality. His service treatment record indicates that the 
veteran did not report any hearing problems.  Again, a 
hearing test during his service exam in September 1955 was 
15/15 and showed no abnormality.  An October 1955 claim filed 
by the veteran does not contain any complaints of hearing 
loss and a February 1956 VA exam also does not contain any 
complaints of hearing loss and states that the veteran's ears 
were normal.  Further, a September 1961 claim filed by the 
veteran does not mention any complaints of hearing loss.  If 
the veteran suffered from hearing loss at the time of these 
claims, it would be reasonable to believe that he would have 
reported such problems. 

The veteran in his November 2001 claim and subsequent July 
2002 and April 2002 statements states that he had surgery at 
a private hospital in February 1967 for his right eardrum.  
However, the hospital does not keep records beyond eight to 
ten years.  The veteran also claims that prior to surgery at 
the hospital, he sought treatment at the VA medical center in 
February 1967.  However, there are no records of these 
visits.  Nevertheless, even if these records were available, 
this was 12 years after the veteran's separation from 
service.  

The first post service medical evidence indicating a hearing 
disorder was in February 2002 when the veteran complained 
during a phone interview with VA medical center that he had 
been having a hearing problem in the past month.  During a 
follow up treatment exam that same month at VA, the examiner 
noted that the veteran had complete hearing loss in the right 
ear.  The examiner recommended obtaining ENT consult given 
veteran's history of significant ear problems.  During an 
exam in April 2002, the examiner noted complete hearing loss 
in the right ear ("severe infection").  A May 2002 VA 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
75
75
50
70
70
LEFT
10
10
50
55
60

CNC speech recognition scores were 68 in right ear and 72 in 
left ear. An otoscopy revealed clear ear canals.  The middle 
ear test for the left ear was essentially normal, but for the 
right, was flat with large volume.  The examiner diagnosed 
the veteran with moderate to profound mixed hearing loss in 
the right ear with air-bone gaps of 30-60 dB and moderate to 
moderately-severe high frequency largely sensorineural 
hearing loss in the left ear.   

VA audiological exam in May 2003 showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
65
55
75
70
LEFT
20
25
60
60
65

CNC speech recognition scores were 68 in right ear and 84 in 
left ear. An otoscopy revealed clear ear canals.  The 
examiner diagnosed the veteran with severe mixed hearing loss 
in the right ear with air-bone gaps of 30-60 dB and mild 
sloping to moderate sensorineural hearing loss in the left 
ear.   
 
The Board is thus presented with an evidentiary record which 
does not show hearing loss during service or at the time of 
discharge from service.  The veteran in his Form 9 appeal 
stated that he complained of hearing loss during service, 
however his assertions in this regard are inconsistent with 
the service medical records which do not reflect complaints 
or treatment for these disorders.  In fact, a list of over 30 
sick call treatments during service documents numerous colds, 
as well as episodes of motion sickness and numerous other 
ailments.  However, there was no reference to any complaints 
of hearing loss.  Although the veteran does now suffer from 
hearing loss, the first test indicating hearing loss was a 
May 2002 audiogram, which was many years after the veteran's 
separation from service.  As a result, there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
the preponderance of the evidence is against a finding that 
the veteran's hearing loss is related to his active duty 
service, which ended 50 years ago.  As a preponderance of the 
evidence is against the claim to service connection for 
bilateral hearing loss, the benefit of the doubt doctrine is 
not for application. 38 U.S.C.A. § 5107. (West 2002). 


ORDER

Entitlement for service connection for bilateral hearing loss 
disability is not warranted.  Thus, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


